Title: To George Washington from Lieutenant Colonel Francis Barber, 13 July 1778
From: Barber, Francis
To: Washington, George


          
            Sir,
            Elisath town [N.J.] July 13th 1778
          
          One of the persons whom you allowed me to send for Intelligence returned last night
            from Staten Island—He informs, that the greatest part of the British Army are encamped
            there, their Baggage with them—That General Grant now commands on the Island—That
            Generals Clinton & Cornwallis are in New York—That there appears to be no
            preparations for a Move either by Land or Water—That they talk of nothing else now, but
            the French Fleet, which some assert is near sandy–Hook—That their Men of War are in readiness to sail, but have not yet moved—That all
            Officers on Furlough or half pay are ordered to join their respective Corps—That the
            Cavalry are on Long Island with some Infantry—That they confess they had more than 300
            killed in the last Engagement & cannot immagine what the Devil made the Rebels
            fight so obstinately—That they are exceedingly alarmed at the Approach of the French
            fleet on account of their Provision Vessels which they are expecting daily &
            seem to stand in need of.
          The Bearer John Hendricks brother to the Informer, who likewise was on the Island two
            nights ago being willing to convey this letter, I have sent to your Excellency in
            preference to another, that you may have an opportunity of asking him many Questions
            which may have escaped me—You may depend upon his & his brother Fidelity and
            strong Attachment to your Interest & success—They have served much in this way
            & suffered much with I believe, little or no reward heretofore.
          Gen: Maxwell, with his Brigade are in this town, I think, by advice from the Governor
            & Desire of the principal Inhabitants.
          I hope my situation will plead an Excuse for every Inaccuracy in my Letter. I am with
            the highest Esteem, your Excellency’s very humble Servant
          
            F. Barber
          
        